      Case 1:19-cv-00046-PDW-CRH Document 37 Filed 06/09/21 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NORTH DAKOTA

The Hanover Insurance Company, as            )
Subrogee of Estvold Oilfield Services, Inc., )
and Estvold Hot Oil Service, Inc.,           )
                                             )
               Plaintiff,                    )         ORDER ADOPTING STIPULATION
                                             )         TO MODIFY SCHEDULING ORDER/
       v.                                    )         DISCOVERY PLAN
                                             )
Ameribuilt Buildings, Inc., Lake Country )
Contractors, John Bouvette, Construction )
with R&R, LLC, and Dave Rudd,                )         Case No. 1:19-cv-046
                                             )
               Defendants.                   )


       On June 8, 2021, the parties filed a Stipulation to Modify Scheduling Order/Discovery Plan.

(Doc. No. 36). The court ADOPTS the parties' stipulation (Doc. No. 36) and AMENDS the pretrial

deadlines as follows:

       1.      The parties shall have until August 9, 2021, to complete fact discovery and to file

               discovery motions.

       2.      Plaintiff to disclose identity of expert witnesses, opinions of experts and any

               reports of experts by August 9, 2021.

       3.      Defendants to disclose identity of expert witnesses, opinions of expertsand any

               reports of experts by September 9, 2021.

       4.      The parties shall have until October 8, 2021, to complete discovery

               depositions of expert witnesses.

       5.      The parties shall have until September 9, 2021, to file nondispositive motions,

               threshold motions, and any dispositive motions.


                                                  1
     Case 1:19-cv-00046-PDW-CRH Document 37 Filed 06/09/21 Page 2 of 2




The court further ORDERS:

      1.     The final pretrial conference set for November 23, 2021, shall be rescheduled

             for February 23, 2022, at 1:30 PM CST by telephone. To participate in the

             mid-discovery conference and final pretrial conference, the parties should dial (877)

             810-9415 and enter access code 8992581.

      2.     The jury trial set for December 7, 2021, shall be rescheduled for March 8, 2022,at

             9:30 AM in Fargo (courtroom #10 before Chief Judge Welte. A five (5) day trial is

             anticipated

      Dated this 9th day of June, 2021.

                                           /s/ Clare R. Hochhalter
                                           Clare R. Hochhalter, Magistrate Judge
                                           United States District Court




                                               2
